DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a composition comprising  components (A) and (B), wherein component (A) is a polyamide-polyether block copolymer in the reply filed on July 29, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination for all the compositions would not result in a serious burden.  This is not found persuasive because contrary to Applicants’ contention, the search fields for all the claimed embodiments is not co-extensive because the embodiments require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies) and the prior art applicable to one would not likely be applicable to another.  Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim 3, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 29, 2022.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-12 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the (A) block copolymers comprising flexible polysiloxane blocks distinguish over the (B) non-crosslinked polysiloxane silicone.
In claim 8, it is unclear what is meant by “PO3G”.
In claims 10 and 15, there is no express antecedent basis for the optional components (C) and (D).
In claim 20, it is unclear how the narrower recitations prefaced by a colon (:) further limit the antecedently-recited broader recitations.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8 and 15-21 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2002/0006998 (Furukawa).
Furukawa discloses a composition comprising:
a thermoplastic elastomer inclusive of block copolymers having hard and soft blocks (meets Applicants’ block copolymer);
a thermoplastic resin (not precluded from present claims);
a polydiorganosiloxane (reasonably meets Applicants’ non-crosslinked polysiloxane silicone); and
an inorganic filler (not precluded from present claims) 
(e.g., abstract, [0006], [0009-0010], examples, claims). 
As to claims 1 and 2, Furukawa expressly exemplifies (Tables 1 and 2) compositions comprising a polyolefin-type thermoplastic elastomer (meets Applicants’ generic block copolymer) and a polydimethylsiloxane (reasonably meets Applicants’ non-crosslinked polysiloxane silicone).  Inasmuch as Furukawa’s polydimethylsiloxane appears to be the same as Applicants’ (PDMS) polydimethylsiloxane [0120], it is reasonably believed that it is non-crosslinked.  “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Furukawa.  In the alternative, given that Furukawa expressly lists polystyrene block copolymers and polyester block copolymers as “most preferred” thermoplastic elastomers (A) [0006] , the use of a polystyrene block copolymer or polyester block copolymer having hard and soft blocks (also meet Applicants’ block copolymer) is immediately-envisaged to one having ordinary skill in the art.
As to claims 4 and 6, given that Furukawa expressly lists polyester block copolymers having a polyether (or polyester) soft block as a “most preferred” thermoplastic elastomer (A) [0006] , the use of a polyester block copolymer having hard and soft blocks is immediately-envisaged to one having ordinary skill in the art.  When the reference teaches a small genus which places a claimed species in the possession of the public, the species is anticipated, In re Schaumann, 197 USPQ 5.
As to claim 5, the exemplified polyolefin-type thermoplastic elastomer has a soft polyolefin phase, e.g., EPDM or EPR [0006].  In the alternative, the immediately-envisaged polystyrene block copolymers have a polybutadiene (polyolefin) soft block and the polyester block copolymers have a polyether or polyester soft block [0006].
As to claim 8, the polyamide block copolymers are not required.
As to claims 15 and 16, Furukawa discloses mixing the thermoplastic elastomer and the polyorganosiloxane in a mixing device at 240˚C (e.g., examples).
As to claims 17-21, Furukawa discloses products produced by injection molding and other suitable methods inclusive of automotive parts, console and instrumental panels [0017-0018].
Furukawa anticipates the above-rejected claims in that it is reasonably believed that the thermoplastic elastomeric block copolymers comprising hard and soft phases meets Applicants’ block copolymer and the polydimethylsiloxane meets Applicants’ non-crosslinked polysiloxane silicone.  In the alternative, it would have been obvious to one having ordinary skill to use a block copolymer having hard and soft blocks such as a polyamide elastomer in combination with a polydiorganosiloxane of formula R1aSiO(4-a) per [0009-0010] that is not crosslinked or does not have crosslinkable groups with the reasonable expectation of success.
Claims 1, 2, 4-8 and 15-21 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,399,599 (Guillot) as evidenced by US 2019/0060845 (Yang) and US 5,672,400 (Hansen).
Guillot discloses a composition comprising:
a polyamide-ether thermoplastic elastomer inclusive of PEBAX block copolymers having hard and soft blocks (meets Applicants’ block copolymer);
an inorganic phosphorus compound (not precluded from present claims);
a polyhydric alcohol (not precluded from present claims); and
a silicone resin such as the polyorganosiloxane SFR-100 (reasonably meets Applicants’ non-crosslinked polysiloxane silicone)
(e.g., abstract, C4:43-68, C5:25-32, examples, claims). 
As to claims 1 and 2, Guillot expressly exemplifies compositions comprising PEBAX 2533 (meets Applicants’ block copolymer) and polyorganosiloxane SFR-100 (reasonably meets Applicants’ non-crosslinked polysiloxane silicone). Inasmuch as Guillot does not describe that the polyorganosiloxane is crosslinked, it is reasonably believed that it is non-crosslinked.  The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Guillot.  
As to claims 4-6, Guillot’s PEBAX 2533 is a block copolymer with polyamide hard blocks and polyether soft blocks (e.g., C6:29-35).
As to claims 7 and 8, Guillot discloses the use of PEBAX 3533, which as evidenced by Hansen (C7:50-54), contains PA 12 hard segments and poly(tetramethylene glycol) (PTMG) soft segments. 
As to claim 12, Guillot’s PEBAX 2533, as evidenced by Yang [0030], has a hard to soft weight ratio of 20:80.
As to claims 15 and 16, Guillot discloses mixing the PEBAX and polyorganosiloxane in a mixing device at 360˚F (~182˚C) (e.g., examples).
As to claims 17-21, Guillot discloses insulation materials suitable for rocket motors.
Guillot anticipates the above-rejected claims in that it is reasonably believed that the exemplified polyorganosiloxane meets Applicants’ non-crosslinked polysiloxane silicone.  In the alternative, it would have been obvious to one having ordinary skill to use any conventional silicone resin inclusive of non-crosslinked polydiorganosiloxanes with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0006998 (Furukawa) described hereinabove further in view of US 2002/0018866 (Lee).
 	As to claim 7, it would have been obvious to one having ordinary skill in the art to use, as Furukawa’s polyamide or polyester block copolymers, block copolymers having soft polyether blocks derived from the presently claimed polyether species as per said polyether species being well known polyether soft segments for similar such thermoplastic polyamide/polyester/polyether block copolymers per Lee (e.g., abstract, [0025], examples). The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claim 9, it is within the scope of Furukawa’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions wherein the weight ratio of (A) block copolymers having hard and soft blocks and (C) polydiorganosiloxane fall within the scope of the present claims with the reasonable expectation of success in accordance with the ultimate properties desired.  For example, Furukawa’s embodiment having (A) 100 pbw block copolymer, (B) 0.1 pbw thermoplastic resin, (C) 20 pbw polydiorganosiloxane and (D) 1 pbw inorganic filler would have a weight ratio of component (A) to component (C) of ~ 80:20. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 10, it is within the scope of Furukawa’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions meeting the presently claimed proportions with the reasonable expectation of success in accordance with the ultimate properties desired.  For example, Furukawa’s embodiment having (A) 100 pbw block copolymer, (B) 0.1 pbw thermoplastic resin, (C) 20 pbw polydiorganosiloxane and (D) 1 pbw inorganic filler would comprise ~ 80 wt.% (A) and ~ 16 wt.% (C). Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 11, it would have been obvious to one having ordinary skill in the art to use, as Furukawa’s polyamide or polyester block copolymers, block copolymers having soft polyether blocks having a Mn as presently claimed as per such being well known polyether segments for similar such thermoplastic polyamide/polyester/polyether block copolymers per Lee (e.g., abstract, [0025], examples). The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 12, it would have been obvious to one having ordinary skill in the art to use block copolymers having a higher amount of soft blocks relative to hard blocks in accordance with the elastomeric properties desired.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,399,599 (Guillot) as evidenced by US 2019/0060845 (Yang) and US 5,672,400 (Hansen) described hereinabove further in view of US 2002/0018866 (Lee).
As to claim 9, it is within the scope of Guillot’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions wherein the weight ratio of (A) PEBA block copolymer and (D) polydiorganosiloxane fall within the scope of the present claims with the reasonable expectation.  For example, the embodiment having (A) 100 pbw PEBAX and (B) 15 phr polydiorganosiloxane would have a weight ratio of component (A) to (D) of ~ 87:13. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 10, it is within the scope of Guillot’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions meeting the presently claimed proportions with the reasonable expectation.  For example, Guillot’s embodiment having (A) 100 pbw PEBAX and (C) 15 phr polydiorganosiloxane would comprise ~ 80 wt.% (A) and ~ 16 wt.% (C). Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 11, it would have been obvious to one having ordinary skill in the art to use, as Guillot’s PEBAX, block copolymers having soft polyether blocks with a Mn as presently claimed as per such being well known polyether segments for similar such thermoplastic polyamide/polyester/polyether block copolymers per Lee (e.g., abstract, [0025], examples). The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765